Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendments and Remarks filed 10 May 2021 in response to the Office Action of 10 November 2020 are acknowledged and have been entered.
Claims 2-4, 6-11, 22, 25, and 26 are canceled.
Claims 1, 5, 12, 13, 23, 27, 28 are pending and being examined on the merit.
This office action contains new rejections necessitated by claim amendments.

Objections Withdrawn
	The objections to the specification regarding paragraphs [0037], [0046], [0047], [0049], [0069], [00124], [00125], and [00132] are withdrawn due to amendment.

Rejections Withdrawn
	All rejections of claims 2-4, 6-11, 22, 25, and 26 are moot because these claims have been canceled.
	The rejections of claims 1, 5, 12, 13, 27 and 28 under 35 U.S.C. 112(a) are withdrawn due to amendment.
The rejections of claims 23, 27 and 28 under 35 U.S.C. 112(b) are withdrawn due to amendment.
The rejections of claims 1 and 12 under 35 U.S.C. 102(a)(1) as anticipated by Van Cutsem are withdrawn due to amendment.

The rejections of claims 5 and 13 under 35 U.S.C. 103 as unpatentable over Van Cutsem in view of Weidhaas are withdrawn due to amendment.
The rejections of claims 26 and 27 as being unpatentable over Weidhaas in view of Herbst are withdrawn.

New Rejections Necessitated by Claim Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "[t]he method of claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 11 has been cancelled.
In the interest of compact prosecution, claim 12 will be read as “[t]he method of claim 5, wherein the anti-EGFR antibody is cetuximab”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weidhaas et al. (Journal of Clinical Oncology, 2014, 32:5s, suppl; abstr 6000; hereafter, Weidhaas), as evidenced by Chin et al. (Cancer Research, 2008, 68(20):8535-40, hereafter Chin).
Weidhaas teaches a method of treating locally advanced head and neck cancer comprising cisplatin and radiation, with or without the addition of cetuximab (Background). Weidhaas teaches the analysis of the KRAS genes of the subjects using blood samples from them to determine the presence of the KRAS variant, a germ-line mutation in a microRNA-binding site (Methods). Weidhaas teaches that subjects with the KRAS variant benefited from the addition of cetuximab to the treatment, showing increased progression-free survival in the first year, and increased survival in the first two years. Subjects without the KRAS variant did not benefit from cetuximab treatment (Results).
Regarding claims 5 and 13, evidenced by Chin (page 8536, Figure 1), the KRAS variant comprising a microRNA-binding site mutation of Weidhaas is comprised of a single nucleotide polymorphism consisting of a G at position 4 of the let-7 complementary site 6 of the KRAS 3’ UTR. Below is an alignment of SEQ ID NO:13.
SEQ ID NO:13	gaugcaccca ccuuggccuc a
|||||||||| |||||||||| |
Chin			gaugcaccca ccuuggccuc a

	Weidhaas does not necessarily teach the administration of a treatment comprising cisplatin, radiation and cetuximab dependent on the presence of the KRAS variant.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of Weidhaas to first detect the single nucleotide polymorphism at position 4 of the let-7 complementary site 6 of KRAS in a sample from the subject and then to administer treatment comprising cisplatin, radiation and cetuximab dependent on the presence of the KRAS variant. It would be obvious to do so because by treating subjects in that way, they would have achieved the predictable result of administering an effective cancer therapy. The teachings of Weidhaas show that subjects with the KRAS variant benefit from the addition of cetuximab to the cisplatin and radiation combination therapy. Therefore, the administration of cisplatin, radiation therapy, and cetuximab to subjects with locally advanced head and neck cancer and the KRAS variant would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.

	
Claims 1, 5, 12, 13, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al. (Journal of Clinical Oncology 2014, 32:15s suppl; abstr TPS6104, hereafter Bauman) in view of Weidhaas (Journal of Clinical Oncology, 2014, 32:5s, suppl; abstr 6000) as evidenced by Chin et al. 
Bauman teaches a method of treating previously untreated, locally advanced head and neck cancer comprising cetuximab, intensity modulated radiotherapy, and ipilimumab (a checkpoint inhibitor antibody).
Bauman does not teach detection of the KRAS variant in subjects prior to administering therapy.
The teachings of Weidhaas are given above. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of Bauman with the method of Weidhaas to first detect the single nucleotide polymorphism at position 4 of the let-7 complementary site 6 of KRAS in a sample from the subject and then to administer treatment comprising radiation, cetuximab, and ipilimumab to subjects with the KRAS variant. It would be obvious to do so because by treating subjects in that way, they would have achieved the predictable result of administering an effective cancer therapy. The teachings of Weidhaas show that only subjects with the KRAS variant benefit from the addition of cetuximab to the cisplatin and radiation combination therapy. As evidenced by Chin (page 8536, Figure 1), the KRAS variant comprising a microRNA-binding site mutation of Weidhaas is comprised of a single nucleotide polymorphism consisting of a G at position 4 of the let-7 complementary site 6 of the KRAS 3’ UTR. Therefore, the administration of cetuximab, radiation therapy, and ipilimumab to subjects with locally advanced head and neck cancer with the KRAS variant would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al. (Journal of Clinical Oncology 2014, 32:15s suppl; abstr TPS6104, hereafter Bauman) as applied to claims 23 and 28 above and further in view of Weidhaas (Journal of Clinical Oncology, 2014, 32:5s, suppl; abstr 6000) and Starr (American Health & Drug Benefits, 2015, 8:16), and Robert et al. (New England Journal of Medicine, 2015; 372:2521-32), as evidenced by Chin et al.
The modified method of Bauman and Weidhaas are given above. 
Neither Bauman nor Weidhaas teach the administration of an antibody to PD-1 or PD-L1.
Starr teaches that pembrolizumab (a checkpoint inhibitor and anti-PD-1 antibody) monotherapy was twice as effective in treating patients with recurrent squamous cell carcinoma of the head and neck as cetuximab. Starr teaches that 24.8% of such subjects treated with pembrolizumab had a complete or partial response and that the responses were durable (column 1, 2nd paragraph; 3rd paragraph, lines 3-9).
Robert et al teaches that pembrolizumab is both safer and more effective at treating a difference cancer, melanoma, than is ipilimumab. Pembrolizumab had a higher response rate (33.7% or 32.9%, depending on dose schedule) than ipilimumab (11.9%). Progression-free survival was also higher for pembrolizumab (47.3% or 46.4%) compared to ipilimumab (26.5%). Overall survival for pembrolizumab was higher (74.1% or 68.4%) than for ipilimumab (58.2%). Finally, the rate of treatment-related adverse events of grade 3-5 was lower for subjects treated with pembrolizumab (13.3% and 10.1%) than for those treated with ipilimumab (19.9%).
Thus it would have been obvious to further modify the modified method of Bauman and Weidhaas by substituting ipilimumab with pembrolizumab to form a method comprised of administering a therapy comprising cetuximab, radiation, and pembrolizumab to subjects with head and neck cancer comprising the KRAS variant. By doing so, one skilled in the art would have achieved the predictable result of administering an effective cancer therapy. Therefore, the combined method of administration of cetuximab, radiation therapy, and pembrolizumab to subjects with locally advanced head and neck cancer with the KRAS variant would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY L. MCDERMOTT/            Examiner, Art Unit 1643                                                                                                                                                                                            

/JULIE WU/            Supervisory Patent Examiner, Art Unit 1643